corpus filed in the district court in the first instance. 1 NRS 34.724(2)(b);

                NRS 34.738(1). Accordingly, we

                            ORDER the petition DENIED.




                cc:   Monroe Charles, Sr.
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
          OF
      NEVADA
                                                      2
(0) 1 ,147A